Case 1:18-CV-00222-DLH-CS|\/| Document 31 Filed 11/01/18 Page 1 of 2

IN UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

Sp1r1t Lake Trlbe, et al., MOTION TO APPEAR

PRO HAC VICE

V.

C N . l:18- -00222-DLH-CSM
Alvin Jaeger, in his official capacity as ase 0 CV

Secretary of State,

\/\./\/\/\/\/\./\/\/\/

 

Danielle M. Lang , an attorney for Plaintiffs
moves the court pursuant to D.N.D. Gen. L. R. 1.3(D) for leave to appear pro hac vice.
In support of the motion to appear pro hac vice, I submit the following information for

consideration by the Court:

 

Other Bar Admissions: U.S. Supreme Court (ID: 301456);

list jurisdiction & ID U.S. District Court for the Central District of CA (N/A);

number for each jurisdiction U.S. Court of Appeals for the Eleventh Circuit (ID: 172186224);
U.S. Court of Appeals for the Fifth Circuit (N/A);

U.S. Court of Appeals for the Ninth Circuit (N/A);

U.S. District Court for D.C. (ID: 1500218).

 

Disciplinary Actions: None.
list all past or pending
disciplinary actions,
including disbarments,
suspensions, probations, or
any other restrictions

 

 

 

 

Case 1:18-CV-OO222-DLH-CS|\/| Document 31 Filed 11/01/18 Page 2 of 2

I Will comply With the Local Rules of the United States District Court for the District of
North Dakota and Will submit to the jurisdiction of the court in matters of discipline

Under penalties of perjury, I declare that the above information is true, correct, and
complete, to the best of my knowledge and belief.

Dated this 1 day of November, 2018 .
/s/ Danielle M Lang

DC Bar: 1500218

Campaign Legal Center

1411 K Street NW, Ste. 1400
Washington, DC 20005
(202) 736-2200
dlang@campaignlegal.org

